Citation Nr: 0636618	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  05-03 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Waco, Texas


THE ISSUE

Entitlement to reimbursement for an unauthorized purchase of 
an overhead ceiling mounted track patient lift system.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1949 to October 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision by the 
Department of Veterans Affairs (VA) Medical Center in Waco, 
Texas.  In September 2005, the veteran testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.


FINDING OF FACT

There is no legal basis for reimbursement of an unauthorized 
purchase of an overhead ceiling mounted track patient lift 
system.


CONCLUSION OF LAW

Entitlement to reimbursement for an unauthorized purchase of 
an overhead ceiling mounted track patient lift system is not 
merited.  38 U.S.C.A. § 511, 1710, 1717, 7104 (West 2002); 
38 C.F.R. §§ 17.150, 20.101 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The Board notes 
there is no indication that Congress intended the VCAA to 
revise the unique, specific claim provisions of Chapter 17, 
Title 38 of the United States Code (Chapter 17).  See Barger 
v. Principi, 16 Vet. App. 132, 138 (2002).  The applicable 
duties to notify and assist have been met in this case.

Factual Background

As an initial matter, the Board notes that the facts in this 
case do not appear to be in dispute.  VA records show service 
connection is established for progressive muscular dystrophy 
(100 percent effective November 2, 1959), loss of use of the 
lower extremities (100 percent effective August 5, 1975), and 
bilateral pes planus (0 percent effective November 2, 1959).  
Special monthly compensation under the provisions of 
38 U.S.C.A. § 1114(p) was established effective from August 
5, 1975.

VA medical records dated in March 2001 show the veteran's 
spouse called and requested the veteran be furnished a 
patient lift because of his deteriorating physical condition.  
She noted he was unable to transfer independently and that in 
the past the fire department had been called in to assist 
them.  An April 2001 physical therapy report noted the 
veteran would benefit from a "Hoyer lift" for all transfers 
and, in essence, that this appliance was medically 
appropriate for his condition.  A May 1, 2001, addendum noted 
the veteran was informed that VA did not issue the trolley 
type lift in which he had expressed interest and that he had 
stated he did not want the "Hoyer lift" that was available 
from VA.  

VA medical records dated May 9, 2001, show the veteran was 
informed by an occupational therapist that his request for an 
overhead track lift would likely need to be submitted as a 
Home Improvement and Structural Alterations (HISA) grant.  A 
May 29, 2001, report noted the veteran's spouse called to 
discuss VA services and reported they had an overhead ceiling 
track lift installed at their own expense the previous week 
because they felt it was an emergency.  An addendum report 
noted the veteran had been awaiting a vendor supervised trial 
with a trolley unit to see if he could operate it 
independently before consideration of the purchase of his 
requested unit.  A June 8, 2001, VA physical therapy home 
evaluation noted, in essence, that while waiting for an 
evaluation as to his transfer abilities the veteran had 
purchased his own track unit.  It was noted he declined an 
additional VA provided "Hoyer lift" for other instances of 
required transfers.  

An August 2001 VA medical report noted the veteran's spouse 
had called to request a physician write a prescription for 
the lift system they had installed so they could have the 
sales tax waived.  VA prescription forms dated in August and 
December 2001, in essence, show the veteran was recommended 
for a lift system because of his service-connected muscular 
dystrophy.

In correspondence received by VA in September 2001 the 
veteran reported he began experiencing great difficulty 
transferring from his wheelchair in March of that year and 
that after attempting to have VA provide him a lift system he 
had it installed himself on May 21, 2001.  Records show he 
purchased a Surehands Ceiling Mounted Lift System in May 2001 
at a cost of $6,974.43 and a second unit in January 2002 at a 
cost of $6,320.  The veteran submitted a claim for the 
purchase and installation of lift systems in his bedroom and 
bathroom in a February 2002 VA Form 10-0103, Veterans 
application for assistance in acquiring home improvement and 
structural alterations.  In subsequent statements and 
personal hearing testimony the veteran and his spouse 
described difficulty experienced as a result of his 
disabilities.  The veteran also reported his spouse was 
having increasing difficulty assisting him because of her 
medical problems with carpal tunnel syndrome and breast 
cancer treatment.  

In correspondence dated in March 2002 the veteran was 
notified that his claim for reimbursement was denied.  It was 
noted that an April 2001 VA physical therapy evaluation found 
a standard patient lift would meet his medical needs and that 
all prosthetic and HISA requests must be pre-authorized.  A 
November 2004 statement of the case noted that medical 
equipment such as invalid lifts could only be provided as 
medically necessary under the established provisions of VA 
Health Administration (VHA) handbooks 1173.1, 1173.2, and 
1173.8.  It was noted, in essence, that there were no 
provisions for reimbursement of medical equipment purchased 
without prior authorization and that a HISA grant for 
installation expenses was denied because the system purchased 
by the veteran had been determined as not medically 
necessary.

Analysis

VA law provides that, as part of the medical services 
furnished to veterans with a service-connected disability 
(38 U.S.C.A. § 1710(a)), VA may furnish home health services 
where such services are necessary or appropriate for the 
effective and economical treatment of the veteran's 
disability.  38 U.S.C.A. § 1717(a) (West 2002).

Home health services may include prosthetic and similar 
appliances, including invalid lifts, and may be purchased, 
made, or repaired for a veteran upon a determination of 
feasibility and medical need.  38 C.F.R. § 17.150 (2006).  
VHA Handbook 1173.14 provides that HISA grants are for 
medically necessary improvements and/or structural changes to 
a veteran's residence.  Removable equipment or appliances, 
such as lifts, are prosthetic items and not matters for HISA 
grant consideration.  VHA Handbook 1173.8 provides that 
medical equipment, including invalid lifts, is to be 
"procured for, and issued or loaned to, eligible veterans 
upon receipt of a medical prescription in accordance with the 
procedures for providing treatment contained in VHA Handbook 
1173.1, VHA Handbook 1173.2, and the special instructions 
contained in this handbook."  There are no established 
procedures for the reimbursement of the cost of medical 
equipment obtained by a veteran without prior VA 
authorization.

Based upon the evidence of record, the Board finds the 
pertinent issue in this case involves the question of whether 
the veteran is entitled to reimbursement for the purchase of 
a ceiling-mounted independent transfer lift after he had been 
informed that a standard transfer lift was deemed to be 
medically appropriate for his disabilities.  Despite the 
decision made by VA medical staff that a standard lift would 
meet the veteran's needs, he instead elected to have the 
ceiling-mounted independent transfer lift of his choice 
installed in his home.  The veteran supplanted his desires in 
place of the knowledge of VA medical experts and chose to 
purchase a lift system that had not been approved for his 
needs.   

The underlying issue of medical necessity was the reason for 
the decision not to provide the specific type of lift system 
the veteran wanted or to pay for the installation of that 
specific system involve a determination as to the need for, 
and appropriateness of, a specific type of medical care and 
treatment.  

The Board notes that even if the specific lift system 
purchased by the veteran had been found medically necessary 
there are no provisions for VA reimbursement of the cost of 
medical equipment purchased independently by a veteran 
without authorization.  VA regulation, 38 C.F.R. § 17.120, 
generally provides for reimbursement of the expenses of 
certain emergency care, not previously authorized; however, 
the expenses for "prosthetic appliances, similar devices, 
and repairs" are specifically excluded from the 
reimbursement consideration of this regulation.  The Court 
has held that payments from the federal treasury must be 
authorized by statute and that government employees may not 
make obligations that are beyond the scope authorized by 
statute.  Zimick v. West, 11 Vet. App. 45 (1998) (citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 
424, 110 S. Ct. 2465, 2471, 110 L. Ed. 2d 387 (1990); 31 
U.S.C. 1341(a)).  


ORDER

Entitlement to reimbursement for an unauthorized purchase of 
an overhead ceiling mounted track patient lift system is 
denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


